Citation Nr: 0808196	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  03-36 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
July 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for a 
lumbar spine disability.

In June 2006, the Board remanded the matter for additional 
development, and it is now before the Board for final 
consideration.


FINDING OF FACT

The veteran does not have a back disability related to his 
military service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A.           §§ 1110, 1131 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.        § 
3.303(a).  In addition, certain chronic diseases, such as 
arthritis and hypertension, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran's service medical records show that he was 
treated in April 1975 for complaints of thoracic and lumbar 
spine pain.  The veteran reported a history of back pain 
since 1973.  The diagnosis indicated that the lumbar spine 
was normal and that the veteran's thoracic spine had slight 
scoliosis of the upper thoracic spine convex to the left.  

The veteran was also treated in May 1976 for complaints of 
back pain.  The record contained a note that the veteran's 
permanent profile for low back pain was not in his medical 
records.  The records indicate that the veteran reported 
relief after 2 treatments.

The separation examination, dated March 1976, failed to 
indicate any problems or abnormalities with the veteran's 
spine, providing evidence against the claim that the back 
problem in service was a chronic disorder. 

The veteran's VA medical records indicate that he sought 
treatment in June 2000 for pain in the lower cervical spine 
and lumbar spine.  At that time, the veteran indicated that 
he had been suffering with the pain for 4-5 years (1995, 
years after service, providing evidence against his own 
claim).  He was assessed as having tenderness of the lower 
lumbar spine and having lower cervical spine degenerative 
changes.  No opinion as to the etiology of the veteran's pain 
was offered.

At a VA appointment in January 2001, the veteran reported 
being involved in a motor vehicle accident in 1991, years 
after service, which caused a neck injury.  The veteran was 
diagnosed with cervical disc disease associated with 
osteoarthritis.  No lumbar injury or pain was reported or 
diagnosed, providing more evidence against this claim.   

At an August 2001 appointment, the veteran complained of pain 
in his cervical spine, and was assessed with degenerative 
joint disease of the cervical spine.  Again, in April 2002, 
the veteran complained of chronic neck pain and on exam, no 
spine deformities were noted.  The veteran made no complaints 
of lumbar or low back pain at either appointment.

In July 2002, the veteran underwent a VA examination for 
peripheral neuropathy.  The examiner indicated that he had 
reviewed the veteran's medical records and that the veteran 
had complaints of back pain during his active military 
service.  Also noted was the veteran's vehicle accident in 
1991.  

On examination, the veteran had tenderness over the 
lumbosacral junction and tenderness in the cervical spine.  
No diagnosis or opinion regarding the etiology of the 
veteran's back problems was provided.  In September 2002, the 
veteran appeared for x-rays of his lumbosacral spine in 
conjunction with the VA exam.  The veteran was diagnosed with 
mild to moderate osteoarthritis of the vertebrae and 
degenerative changes of the facets.  Also noted was 
transitional L5 with pseudoarthrosis.  The VA examiner did 
not provide an opinion regarding the etiology of the 
veteran's back problems.

Subsequent to the VA exam, in April 2003, the veteran 
indicated that he was suffering back and neck pain from his 
neuropathy (with no reference made to a chronic problem 
associated with service many years ago, providing more 
evidence against the veteran's own claim).  In August 2003, 
he mentioned suffering chronic neck pain.  In addition, at a 
January 2004 appointment, the medical professional indicated 
that the veteran had no spine deformities.  None of the 
medical professionals provided an opinion as to the etiology 
of the veteran's back pain.

Finally, the veteran appeared for a VA exam in March 2007.  
The examiner indicated that the claims file had been 
reviewed.  During the exam, the veteran indicated that he had 
suffered back pain since active service, but that he did not 
seek treatment for it between separation and 1991 when he was 
involved in a vehicle accident.  The examiner noted that the 
veteran had been treated for back pain in 1975 and 1976, and 
that the pain resolved with treatment.  

Upon completing the physical examination and reviewing x-rays 
of the spine, the examiner diagnosed the veteran as having 
arthritis of the lower back and indicated that the x-rays are 
consistent with degenerative joint disease.  The examiner 
further indicated that the veteran's lumbar spine disability 
less likely as not manifested itself during his military 
service.  The veteran's complaints of low back pain while in 
service were self-limiting and resolved with treatment while 
in the military.  The veteran's lumbar spine x-rays taken 
while in the military were within normal limits.  Overall, 
the VA examiner's opinion weighs heavily against the 
veteran's claim.  

Based upon the evidence provided, the Board must find that, 
overall, the service medical records and post-service medical 
records provide evidence against this claim as they fail to 
indicate a chronic back disorder originating from active 
service. 

In rendering a determination on the merits of a claim, the 
lack of evidence of treatment may bear on the credibility of 
the evidence of continuity.  Savage v. Gober, 10 Vet. 488, 
496 (1997).  The veteran sough treatment for his low back 
during service in 1975 and 1976.  He did not seek additional 
treatment for almost 24 years.  This lengthy period without 
complaint or treatment indicates that the veteran did not 
suffer symptoms of chronic back disorder resulting from 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Simply stated, the Board finds that the post-service 
treatment records provide evidence against this claim, 
indicating a condition that began years after service, 
outweighing his current contentions. 

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements in support of his claim.  
However, as a layperson, without the appropriate medical 
training and expertise, the veteran is not competent to 
provide a probative (persuasive) opinion on a medical matter, 
such as the etiology of an current orthopedic disability 
based on service or an back injury many years ago.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).  Thus, the veteran's 
personal opinion that his back disability is related to 
service many years ago is not a sufficient basis for awarding 
service connection.  The Board finds that the service and 
post-service treatment (or lack of treatment) outweighs his 
statements at this time.

Beyond the above, the Board must find that the medical 
opinion against this claim and post-service medical records 
indicating a lack of continuous treatment are of higher 
probative weight than the veteran's statements.  

With regard to the veteran's statements that he has had a 
back disorder since service, the Board must find that this 
statement is outweighed by the service and post-service 
medical evidence cited above, clearly indicating a current 
back disorder with no connection to service many years ago. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a back disability.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b). 

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim for service connection 
for a back injury, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2002 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran was afforded a VA medical 
examination in March 2007.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for low back disability is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


